16 Ill. App. 3d 177 (1973)
305 N.E.2d 634
THE PEOPLE OF THE STATE OF ILLINOIS, Respondent-Appellee,
v.
EDDIE CHAMBERS, Petitioner-Appellant.
Nos. 57423, 58359 cons.
Illinois Appellate Court  First District (1st Division).
December 3, 1973.
*178 Paul Bradley, Deputy Defender, of Chicago (Steven Clark Assistant Appellate Defender, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (James S. Veldman and Albert R. Rosendahl, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgments affirmed.